Exhibit 10.16

 

 



CONVERTIBLE PROMISSORY NOTE

 

 

 

 

Amount: $214,281.40 Date: May 31, 2011

 

 

FOR VALUE RECEIVED, and as a partial offset to amounts owed to Bleeding Rock LLC
under and pursuant to an Operating Agreement between Bleeding Rock LLC and
GreenRiver Resources Corp. (the "Debtor" or "Company"), the Company hereby
promises to pay in lawful money of the United States to the order of Bleeding
Rock, LLC, or its successors or assigns ("Lender") at such place as the holder
hereof may from time to time designate in writing, the principal sum of Two
Hundred Fourteen Thousand Two Hundred Eighty One and 40/100 Dollars
(214,281.40), together with interest on the unpaid principal balance hereof from
the date hereof until paid in full.

 

 

1.PAYMENTS OF PRINCIPAL AND INTEREST.

 

Debtor will pay this Note in full, together with interest, on the earlier of
December 31,2012 or receipt of funds by the Company greater than $6 million
pursuant to an equity offering by the Company("Due Date"), together with all
accrued and unpaid interest. This Note shall bear interest at the rate of six
percent (6%) per annum. Debtor will pay Lender at such place as Lender may
designate in writing. Unless otherwise agreed or required by applicable law,
payments will be applied first to interest and then to principal.

 

2.EVENT OF DEFAULT.

 

The occurrence of the following shall be deemed to be an event of default (an
"Event of Default") hereunder: (a) Company fails to pay when due any sums
payable hereunder; (b) Company files a voluntary petition in bankruptcy or a
petition or answer seeking liquidation, reorganization or an arrangement with
its creditors; (c) Company applies for, or consents to, the appointment of a
receiver, trustee or liquidator, admits in writing its inability to pay its
debts or makes a general assignment for the benefit of its creditors; (d)
Company defaults in the performance under any term, covenant, condition, or
obligation contained herein; (e) Company fails to perform any other obligation
under this Note, or (f) the representations of the Company under this Note prove
to be untrue.

 

3.ACCELERATION AND LATE CHARGE.

 

3.1 Upon the occurrence of an Event of Default and without further notice to
Debtor, all unpaid principal, plus all accrued interest and other amounts due
hereunder, shall become immediately due and payable.

 

3.2 Any amount which is not paid when due hereunder shall thereafter, in
addition to the other amounts payable hereunder by reason thereof, bear interest
at a rate equal to twelvepercent (12%) per annum (or such lesser rate as is the
maximum rate permitted by applicable laws) commencing the date fifteen (15) days
after the due date until paid.

 



1

 

 

 

5.ATTORNEYS FEES.

 

Should suit be brought to enforce, interpret or collect any part of this Note,
the Lender shall be entitled to recover, as an element of the costs of suit and
not as damages, reasonable attorneys' fees and all other costs of enforcement
and collection.

 

6.CONVERSION.

 

6.1 Conversion Right. Upon the acquisition of the Company by Millstream
Ventures, Inc., Lender shall convert all, but not less than all, of the
principal amount of the Notes and all accrued interest thereon into 1,071,407
shares of the Company's common shares.

 



6.2 Mechanics and Effect of Conversion. Upon conversion, the Lender shall (a)
surrender this Note, duly endorsed, at the principal offices of the Company,
together with a written notice in substantially the form attached hereto as
Annex A (the "Conversion Notice"), to the Company of the Lender's election to
convert, and (b) execute a subscription agreement and all other documents
required to executed by other investors in such financing round ( the
"Subscription Agreement") with typical investor representations, including
representations required to establish Lender's status, or any assign, as an
"Accredited Investor," as defined in Rule 501 of Regulation D promulgated
pursuant to the 1933 Act. At its expense, the Company will, as soon as
practicable thereafter, and in any event within thirty (30) business days
thereafter, issue and deliver to Lender, a certificate or certificates for the
number of shares of Equity Stock to which Lender is entitled upon such
conversion (bearing the securities legend set forth on this Note and any other
legends that may be required by applicable state or federal securities law in
the opinion of legal counsel for Company), together with any other securities or
property to which the Lender is entitled upon such conversion under the terms of
this Note, including a check payable to the order of the Lender for any cash
amounts payable as provided above as a result of the conversion of this Note
into a fractional share of Equity Stock. Upon full conversion of the entire
unpaid balance of this Note, the Company will be released from all its
obligations and l iabilities under this Note.

 

6.3 When Conversion Effected. A conversion the unpaid balance of this Note shall
be deemed to have been effected immediately prior to the close of business on
the business day on which the Note, the Conversion Notice and the Subscription
Agreement are surrendered to the Company as provided above, and at such time,
the person in whose name any certificates for shares of Equity Stock shall be
issuable upon conversion as provided herein shall be deemed to be the record
holder of such shares of the Equity Stock as of such date for all purposes.

 

7. NO DILUTION OR IMPAIRMENT. The Company will not, by amendment of its Articles
of Incorporation or bylaws or through any reorganization, transfer of assets,
consolidation, merger, dissolution, issue or sale of securities or any other
voluntary action, avoid or seek to avoid the observance or performance of any of
the terms of this Note, but will at all times in good faith assist in the
carrying out of all such terms and in the taking of all such actions as may be
necessary or appropriate in order to protect the rights of the Lender against
dilution or other impairment. Without limiting the generality of the foregoing,
the Company (a) will not increase the par value of any shares of stock
receivable on the exercise of this Note above the amount payable therefor on
such exercise, (b) will at all times reserve and keep available a number of its
authorized shares of Equity Stock or such other securities as may be issuable on
conversion of this Note (and on the conversion or exercise of such other
securities), free from all preemptive rights thereon, which will be sufficient
to permit the full conversion of this Note, and (c) shall take all such action
as may be necessary or appropriate in order that said shares of Equity Stock (or
such other securities) that may be issued pursuant to the conversion of this
Note will, upon issuance, be duly and validly issued, fully paid and
nonassessable and free from all taxes, liens and charges with respect to the
issue thereof.

 



2

 

 



8. REPRESENTATIONS AND WARRANTIES OF THE COMPANY. The Company hereby represents
and warrants to Lender that:

 

8.1 Authorization. All corporate action on the part of the Company, its
officers, directors and shareholders necessary for the authorization, execution
and delivery of this Note, the performance of all obligations of the Company
hereunder, and the authorization, issuance (or reservation for issuance) and
delivery of the shares to be issued upon conversion of the Note has been taken.

 

8.2 Valid Issuance of Stock. The Equity Stock, when issued, sold and delivered
in accordance with terms of this Note, will be duly and validly issued, fully
paid and nonassessable.

 

9. LOSS OR MUTILATION. On receipt by the Company of evidence reasonably
satisfactory to the Company of the loss, theft, destruction or mutilation of
this Note and, in the case of any such loss, theft or destruction of this Note,
on delivery of an indemnity agreement reasonably satisfactory in form and amount
to the Company or, in the case of any such mutilation, on surrender and
cancellation of such Note, the Company at its expense will execute and deliver,
in lieu thereof, a new Note of like tenor.

 

10. NO RIGHTS OR LIABILITY AS A STOCKHOLDER. This Note does not by itself
entitle the Lender to any voting rights or other rights as a stockholder of the
Company. In the absence of affirmative action by the Lender to purchase Equity
Stock by conversion of this Note, no provisions hereof, and no enumeration
herein of the rights or privileges of the Lender shall cause the Lender to be a
stockholder of the Company.

 

11. NOTICES. All notices referred to in this Note shall be in writing and shall
be deliverable personally or by certified or registered mail, return receipt
requested, postage prepaid and will be deemed, to have been given when so
delivered or mailed (i) to the Company, at its principal executive offices and
(ii) to the Lender, at such address as appears in the records of the Company
(unless otherwise indicated by Lender).

 

12. RIGHT TO PREPAY. Company shall have the right to prepay this Note without
penalty at any time prior to the earlier of the Due Date or the date this Note
is converted pursuant to Section 6 hereof.

 



3

 

 

 

In Witness Whereof, the Company has executed this Note as of the date first
above written.

 [ex1016_image001.jpg]

 



4

 

 



ANNEX A

 

 



 

 

[FORM OF CONVERSION NOTICE]

 

(To be executed upon conversion of the Convertible Promissory Note)

 

 

The undersigned hereby irrevocably elects to exercise the right, represented by
this Convertible Promissory Note, to convert the entire unpaid amount of $
outstanding under the Convertible Promissory Note, including all late charges,
principal, and interest as of the date hereof, at the Conversion Price
identified in the Convertible Promissory Note into shares of ____. In lieu of
any fractional shares to which the undersigned would otherwise be entitled upon
conversion of the Convertible Promissory Note, please pay to the undersigned an
amount in cash equal to the then current fair market value of such fractional
shares, pursuant to the terms of the Convertible Promissory Note.

 

Dated: _______________

 

Signature: ______________________________

 

 



5

